Citation Nr: 0422495	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  97-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractured left ramus of the mandible.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
January 2000.  This matter was originally on appeal from a 
November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On November 27, 2002, the veteran appointed the California 
Department of Veterans Affairs as his representative.  He had 
previously been represented by a private attorney pursuant to 
a written agreement dated in May 2000.  38 C.F.R. § 20.607.

The Board notes that in a statement received by VA in October 
2003, the veteran requested an earlier effective date prior 
to 1996.  As the RO has not had the opportunity to adjudicate 
this matter, it is referred to the RO for appropriate action.


FINDING OF FACT

Service-connected residuals of a fractured left ramus of the 
mandible are manifested by inter-occlusal range of motion of 
42 millimeters, range of left lateral excursion of 3 
millimeters and right lateral excursion of 9 millimeters, and 
severe displacement due to malunion of the mandible.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent disability rating for residuals of a fractured left 
ramus of the mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 
9904 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's March 1999 Remand, the RO scheduled a 
hearing for the veteran at the Los Angeles, California, RO, 
before a traveling section of the Board.  

Thereafter, the Board issued a decision in January 2000 in 
which it granted a 10 percent evaluation for residuals of a 
fractured left ramus of the mandible.  The veteran appealed 
this matter to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2001 the Secretary and 
Appellant filed a joint Motion for Remand and to Stay Further 
Proceedings.  The basis for the motion was to allow the Board 
to explain the criteria for a 20 percent rating and why or 
why not the veteran is entitled or not to such a rating.  In 
a February 2001 decision, the Court granted the motion and 
vacated and remanded this matter back to the Board for 
readjudication.  

The Board remanded the instant issue once again in September 
2001.  Pursuant to the Board's Remand instructions, in 
correspondence dated in November 2002, the RO asked the 
veteran to provide any recent treatment information that was 
not a duplication of evidence of record.  Also pursuant to 
the Board's Remand instructions, the RO scheduled the veteran 
for a VA examination in July 2002.  The examiner noted that 
the medical records were reviewed.  The examiner addressed 
the degree of severity and medical findings that specifically 
correspond to the criteria listed in the Rating Schedule for 
malunion of the mandible.  In addition, dimensions of the 
inter-incisal range of temporomandibular articulation were 
also ascertained.

Based on the foregoing actions, the Board finds that the RO 
complied with the Board's March 1999 and September 2001 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that after development undertaken pursuant to 
the March 1999 and September 2001 Remands, the RO issued a 
decision in August 2003 that granted a 20 percent evaluation 
for residuals of a fractured left ramus of the mandible.  In 
a letter received by VA in October 2003 the veteran advised 
that he was not completely satisfied with respect to the 
August 2003 decision.    

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

As noted above, in November 2002, the RO sent a letter to the 
veteran advising him what evidence was required to 
substantiate his claim.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  While the November 2002 notice letter did 
not specifically advise the veteran to provide any evidence 
in his possession that pertains to his claim, he was informed 
to furnish medical evidence to show that his condition has 
increased in severity.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, any error in not specifically advising the veteran 
to provide any evidence in his possession that pertains to 
his claim, is harmless error.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
  
The veteran is seeking an increased disability rating for his 
service-connected residuals of a fractured left ramus of the 
mandible, currently evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9904 (malunion of mandible).  Although the 
veteran's disability is nominally a dental disability, see 38 
C.F.R. § 4.150, by its nature it amounts to a musculoskeletal 
disability of a joint (the jaw), rather than of the teeth or 
gums.  

Under Diagnostic Code 9904, malunion of the mandible is 
assigned a noncompensable rating for slight displacement, a 
10 percent rating for moderate displacement, and a 20 percent 
rating for severe displacement.  It is noted that the rating 
is dependent upon degree of motion and relative loss of 
masticatory function.  

Moreover, nonunion of the mandible warrants a 10 percent 
rating if moderate and a 30 percent rating if severe.  It is 
noted that the rating is dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9903.

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 millimeters 
warrants a 10 percent rating.  An inter-incisal range of 31 
to 40 millimeters warrants a 10 percent rating.  A 20 percent 
rating is warranted for an inter-incisal range of 21 to 30 
millimeters.  An inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent rating.  An inter-incisal range of zero 
to 10 millimeters warrants a 40 percent rating.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.

Service medical records reveal that the veteran sustained a 
simple fracture to the left mandibular condyle.  In May 1963, 
the veteran was granted service connection for residuals of a 
fractured left ramus of the mandible, and a noncompensable 
evaluation was assigned.  In August 1996, VA received the 
veteran's claim for an increased evaluation.  

A VA Examination was conducted in October 1996.  The veteran 
reported biting his tongue occasionally resulting in mouth 
sores.  Extraoral examination revealed bilateral symmetry, no 
facial swelling, and no cervical lymphadenopathy.  The 
veteran's maximal incisal opening was greater than 50 mm, and 
there was no deviation reported on opening.  The examiner 
noted normal excursive mounts to right and left, no 
myofascial pain, no clicking, and no popping on opening or 
closing.  Intraoral examination revealed no soft tissue 
infections or swelling.  No X-rays were taken.  The veteran 
was diagnosed with asymptomatic TMJ.  The examiner noted no 
disability effect on everyday activities.    

A VA examination was conducted in July 2003.  The veteran was 
diagnosed with "Severe malocclusion consistent with a 
mandibular fracture that healed in a non-physiologic 
position.  Moderate to severe pathologic flattening of the 
right and left condylar heads of the mandible [c]onsistent 
with malocclusion due to healing of the fracture in the non-
physiologic position.  Moderat[e] to severe arthritic pain 
and temporomandibular joint dysfunction and pain consistent 
with malocclusion and condylar head changes secondary to the 
mandibular fracture."  

In August 2003, the RO granted a 20 percent evaluation for 
residuals of a fractured left ramus of the mandible.  As 
noted above, in October 2003 the veteran expressed 
dissatisfaction with the August 2003 decision.  Inasmuch as 
the grant of a 20 percent rating for the veteran's residuals 
of a fractured left ramus of the mandible does not represent 
a total grant of the benefit sought on appeal, the claim for 
a disability rating in excess of 20 percent remains a viable 
issue for appellate review before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board notes that the veteran is currently receiving the 
highest evaluation allowed under 38 C.F.R. § 4.150, Code 9904 
(malunion of the mandible).  At the July 2003 VA examination, 
the veteran's occlusion was listed as Class III with the 
anterior in edge to edge relationship and the left posterior 
teeth being open with the distobuccal cusp of #15 occluding 
with the distobuccal cusp of #18 only.  The examiner noted 
that the mandibular anterior midline was shifted to the left 
5 mm.  

There has been no showing of nonunion of the mandible 
resulting in displacement to any degree.  Thus, the criteria 
for a 30 percent evaluation under 38 C.F.R. § 4.150, Code 
9903 have not been met.

The record establishes that the veteran's disability is 
manifested by a left lateral excursion of 3 mm and an inter-
incisal range of 42 mm, indicating a 10 percent disability 
rating.  Thus, the criteria for a 30 percent evaluation under 
38 C.F.R. § 4.150, Code 9905 have not been met.  

Additional findings from the July 2003 examination revealed 
no bone loss of the mandible, maxilla or hard palate.  While 
the veteran has lost several teeth, there is no indication 
that the loss is due to loss of substance of body of the 
mandible or maxilla.  X-ray findings from the examination 
revealed a well-healed fracture and moderately to severely 
flattened heads of the condyles.  Thus, rating is not 
warranted under Diagnostic Codes 9901, 9902, 9906, 9907, 
9908, 9909, 9911, 9912, 9913, 9914, 9915, or 9916.  

Accordingly, based strictly on the schedular criteria, the 
Board finds that a 20 percent evaluation is warranted for the 
veteran's residuals of a fractured left ramus of the 
mandible.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
Diagnostic Code 9904 is not based on limitation of motion, 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
apply.

The Board notes that while Diagnostic Code 9905 is predicated 
on limited motion of inter-incisal range, there is no 
evidence of sufficient limitation of motion, even when taking 
into consideration the DeLuca factors, to warrant a 30 
percent rating.

In addition, although the July 2003 VA examiner diagnosed the 
veteran with moderate to severe arthritic pain, Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. 38 C.F.R. § 4.71a.  In 
this case there are no X-ray findings that establish 
arthritis, and even if there were, under the analysis above, 
the evidence is not sufficient to warrant a 30 percent 
rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
evaluation in excess of 20 percent for residuals of fractured 
left ramus of the mandible.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination as to these issues.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractured left ramus of the mandible is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



